PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Freedman, Noah
Application No. 16/044,403
Filed: 24 Jul 2018
For: Method and System of Forming Local and/or Hierarchical Cloud Networks

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 7, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Gary W. Newson appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed February 19, 2020, which set a shortened statutory period for reply of two (2) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on April 21, 2020. A Notice of Abandonment was mailed September 2, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

The Office acknowledges receipt of an Oath or Declaration filed April 7, 2021.

This application is being referred to the Technology Center Art Unit 2457 for appropriate action in the normal course of business on the reply received April 7, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET